Citation Nr: 1117264	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-05 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran notified the Board of his intent to withdraw his appeal from appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In April 2011, before a final decision was promulgated by the Board, the Veteran notified the Board that he wished to withdraw the issue on appeal.  Hence, there remains no allegation of errors of fact or law for appellate consideration.    Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue on appeal is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


